Case 1:15-cv-06605-JMF-OTW Document 230 Filed 10/09/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
STATE OF NEW YORK ex re/. VINOD KHURANA, et |
al., :

Plaintiffs, | 15-CV-6605 (JMF)

-v- | ORDER

SPHERION CORP. (N/K/A SFN GROUP, INC.),
Defendant.
x

 

JESSE M. FURMAN, United States District Judge:

In an Order entered June 30, 2020, the Court reserved judgment on “whether and to what
extent issues of liability and damages should be bifurcated during the forthcoming bench trial”
pending review of the parties’ pretrial submissions. ECF No. 194. To aid the Court, the parties
were ordered “to clearly and prominently identify any witness whose testimony relates so/e/y to
damages.” Jd. The parties identified only one such witness: Plaintiff's expert, Dr. Mark R.
Killingsworth. See ECF Nos. 201-2, 201-3.

In light of the foregoing, and as an exercise of its authority over case management, the
Court will not formally bifurcate liability and damages (and, thus, will hear from witnesses with
testimony relevant to both only once), except that the Court will defer hearing the testimony of
Dr. Killingsworth (and, relatedly, resolving the pending motion regarding his testimony) until it
has made a preliminary determination on the issue of liability.

SO ORDERED.

Dated: October 9, 2020
New York, New York

 

ited States District Judge
